DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201941007860, filed on 02/28/2019.
Response to Amendment
This office action is responsive to amendment filed on 03/23/2021. Claims 1, 11-13 and 21 have been amended. No claims have been added or canceled. Claims 1-21 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (US. Pub. No. 2009/0238084 A1, hereinafter Nadeau) in view of Kancherla et al. (US. Pub. 2019/0036819 A1, hereinafter Kancherla).
Regarding claim 1.
        Nadeau teaches a method of performing services for data messages (Nadeau teaches in [Abstract], that the method and apparatus for network monitoring using a proxy and further teaches in ¶ [0013], the method and apparatus offload processing of network monitoring packets so that the processing does not impact data traffic processing), the method comprising: at a service proxy connecting a particular service node to a forwarding plane (Nadeau teaches in ¶ [0020]-[0022], the proxy 20, 22 is configured to allow direct injection of any type of packet into a forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16 and the proxy is configured to inject connectivity verification packets to a target device forwarding plane (particular service to the target device/node)), 
       determining that the set of services should be modified for the data message flow (Nadeau teaches in ¶ [0026] how the system determines the path (i.e., services) through the intermediate node hops, such as via label switched paths “modifying the data message flow” or other transport mechanism);
        forwarding an in-band control message in a second data message that is sent through the forwarding plane back to a source host computer that identified the set of services to perform for the data message flow, in order to direct the source host computer to modify the performance of the set of services for other data messages in the flow (Nadeau teaches Figs. 3-5, and ¶ [0016]-[0017] the network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6 and the service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic “in-band control in a second data message” and further teaches in ¶ [0036] the system collects the information to generate performance metrics, or collects the data and forwards the information to another device which generates performance metrics) although, Nadeau as a whole teaches in [Abstract], the forwarding messages between a forwarding plane devices and a set of nodes through proxy also teaches in ¶ [0011] how the proxy label is configured to inject the connectivity verification message into a forwarding plane at the forwarding device and further teaches in ¶ [0013] forwarding device but Nadeau does not precisely uses the term “a first data message” and thus, Nadeau does not explicitly teach forwarding a first data message of at least one data message flow to the particular service node to perform a particular service in a set of services performed by a set of service nodes on the first data message.
       However, Kancherla teaches forwarding a first data message of at least one data message flow to the particular service node to perform a particular service in a set of services performed by a set of service nodes on the first data message (Kancherla teaches about a set of service nodes as shown in Fig. 6 elements 641A, 641B, 641C and 641D which are equivalent to “ a set of service nodes” and further teaches in ¶ [0052] that the router 630A which forwards the first data message indicated by data message 14 to service node 641A receives the forwarded the first data message and processing the primary service and service node 641B used as the secondary service node which are equivalent to “particular service in a set of services” and further the service being a first data message processed by service node 641A for this data message flow).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed incorporate the method of distinguishing the messaging data for example, first data message to provide a particular service ([0052]) of Kancherla into the teachings of Nadeau. One would have been motivated to do so since this method receiving a data message of particular data message flow at a particular service node that is a primary service node for a particular data message flow that is addressed to a destination data compute node and where forwarding the data message for delivery to a tunnel endpoint executing on the host computer efficiently and thus, enables improving effective throughput when both forward and reverse traffic needs to be redirected in an efficient manner.

Regarding claim 2. 
          Nadeau teaches wherein the determining comprises receiving the control message from the particular service node to modify the set of services (Nadeau, [0020]-[0022] and [0043], “the proxy 20, 22 is configured to allow direct injection of any type of packet into a forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16” and “the proxy is configured to inject connectivity verification packets to a target device forwarding plane” (particular service to the target device/node)), and so that the “label bindings are exported to the proxy similar to the other cases (via a control protocol). The proxy generates network monitoring packets and sends them to the PE. The PE forwards the packets into the tunnels (primary or backup)”). 
Regarding claim 3.
       Nadeau teaches wherein the control message directs the source host computer to forego sending data messages that are part of the data message flow to the particular service node (Nadeau, ¶ [0014] and [0023], “the originating node does not receive an acknowledgement from the receiving node, then the connectivity to the destination node is not verified” and “the packets for processing at another device. If the acknowledgement message fails to reach the originating node, then the remote "pinged" node is deemed unavailable”. Note that, service nod could be host computer as disclosed in ¶ [0006] and [0038]).
Regarding claim 4.
            Nadeau teaches wherein the control message directs the source host computer to either drop or allow all the data messages that are part of the data message flow without further processing by the particular service node (Nadeau, ¶ [0013] and [0020]-[0022], “the method and apparatus offload/drop processing of network monitoring packets so that the processing does not impact data forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16” and “the proxy is configured to inject connectivity verification packets to a target device forwarding plane” (particular service to the target device/node)).
Regarding claim 5.
     Nadeau teaches wherein the control message directs the source host computer to forego sending data messages that are part of the data message flow to the set of service nodes (Nadeau, ¶ [0014] and [0023], “the originating node does not receive an acknowledgement from the receiving node, then the connectivity to the destination node is not verified” and “the packets for processing at another device. If the acknowledgement message fails to reach the originating node, then the remote "pinged" node is deemed unavailable”. Note that, service nod could be host computer as disclosed in ¶ [0006] and [0038]).
Regarding claim 6.
       Nadeau teaches wherein the control message directs the source host computer to either drop or allow all the data messages that are part of the data message flow without further processing by the set of service nodes (Nadeau, ¶ [0013] and [0020]-[0022], “the method and apparatus offload/drop processing of network monitoring packets so that the processing does not impact data traffic processing, thereby increasing scalability and performance” and “the proxy 20, 22 is configured to allow direct injection of any type of packet into a forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16” and “the proxy is target device forwarding plane” (particular service to the target device/node)).
Regarding claim 7.     
       Nadeau teaches wherein the control message directs the source host computer to send data messages that are part of the data message flow to another set of service nodes that does not include the particular service node (Nadeau, ¶ [0016], “referring now to the drawings, and first to FIG. 1, an example of a network that may implement embodiments described herein is shown. The embodiments operate in the context of a data communication network including multiple network elements. Some of the nodes in a network that employs the embodiments may be network devices such as routers, switches, gateways, or user devices” (a message can be flow to another set of service nodes that does not include a target device/ particular node)).
Regarding claim 8.
          Nadeau teaches wherein the other set of service nodes performs the same set of services on the data messages (Nadeau, ¶ [0016]-[0017], “referring now to the drawings, and first to FIG. 1, an example of a network that may implement embodiments described herein is shown. The embodiments operate in the context of a data communication network including multiple network elements. Some of the nodes in a network that employs the embodiments may be network devices such as routers, switches, gateways, or user devices” (a message can be flow to another set of service nodes that does not include a target device/ particular node) and “Fig. 1 illustrates a core network, or service provider network, and a plurality of customer networks connected via the core network” (illustrates the same service)).
         Regarding claim 9.
   Nadeau teaches wherein the other set of service nodes performs another set of services on the data messages (Boutros, ¶ [0016]-[0017], “referring now to the drawings, and first to FIG. 1, an example of a network that may implement embodiments described herein is shown. The embodiments operate in the context of a data communication network including multiple network elements. Some of the nodes in a network that employs the embodiments may be network devices such as routers, switches, gateways, or user devices” (a message can be flow to another set of service nodes that does not include a target device/ particular node) and “customer networks may be, for example, VPNs (VPN A 10, VPN B 12 shown in FIG. 1), LANs, intranets or other interconnection operable for providing services from the core network” (the provided serves are different based on VPN)).
Regarding claim 10. 
           Nadeau in view of Kancherla teaches wherein receiving the control message comprises receiving the control message after forwarding the first data message to the particular service node; and forwarding the in-band control message in the second data message comprises embedding the control message in the first data message that the particular service node returns after processing the particular data message (Nadeau, Figs. 3-5, and ¶ [0016]-[0017], “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and the “service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic “in-band control in a second data message” Kancherla further teaches in ¶ [0052] that the router 630A which first data message indicated by data message 14 to service node 641A receives the forwarded the first data message).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed incorporate the method of distinguishing the messaging data for example, first data message to provide a particular service ([0052]) of Kancherla into the teachings of Nadeau. One would have been motivated to do so since this method receiving a data message of particular data message flow at a particular service node that is a primary service node for a particular data message flow that is addressed to a destination data compute node and where forwarding the data message for delivery to a tunnel endpoint executing on the host computer efficiently and thus, enables improving effective throughput when both forward and reverse traffic needs to be redirected in an efficient manner.
Regarding claim 11. 
     Nadeau in view of Kancherla teaches wherein the first data message is forwarded to at least one other service node before being forwarded back to the source host computer (Nadeau, ¶ [0016] and [0022], “master central processing unit (CPU), interfaces, and a bus. The CPU preferably includes memory and a processor. The network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and “injecting connectivity verification messages into a forwarding plane, the proxy may also operate to intercept and process packets that are destined to a forwarding device associated with the proxy. For example, proxy 22 may process connectivity verification packets destined for PE device 16 and generate a reply which is injected back into the forwarding plane at PE device 16”. Note that the service nodes can be host computers as disclosed in ¶ [0038] Kancherla further teaches in ¶ [0052] that the router 630A which forwards the first data message indicated by data message 14 to service node 641A receives the forwarded the first data message).        
.
Claims 12, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Kancherla further in view of Kavunder et al. (US. Pub. 2014/0010085 A1, hereinafter Kavunder).
Regarding claim 12. Nadeau in view of Kancherla teaches the method of claim 10.
          Nadeau does not explicitly teach wherein a copy of the first data message is forwarded back to the source host computer instead of forwarding the particular data message to a next hop service node to perform a next hop service in the set of services.
          However,  Kavunder teaches wherein a copy of the first data message is forwarded back to the source host computer instead of forwarding the particular data message to a next hop service node to perform a next hop service in the set of services (Kavunder teaches in ¶ [0032] and that the forwarding plane using the subscriber flow rules provided and returns a message back to the SFR-C containing the IP address of the chosen (subscriber service proxy) SSP (forward back to the source host) and further 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique to return a message back to the subscriber service proxy and selecting a service flow router for a specific next-hop service element based on the instructions ([0032] and [0012]) of Kavunder into the teachings of Nadeau in view of Kancherla. One would have been motivated to do so since this method optimizing network resources for engendering acceptable device performance for subscribers. The method enables allowing a mobile gateway to assign IP addresses to distribute a load across different service flow router control user elements in a uniform manner.
Regarding claim 13. Nadeau in view of Kancherla teaches the method of claim 2.
         Nadeau in view of Kancherla further in view of Kavunder teaches wherein receiving the control message comprises receiving the control message after forwarding the first data message to the particular service node (Nadeau, [Abstract] and ¶ [0016], the forwarding device. The proxy label is configured to inject the connectivity verification message into a forwarding plane at the forwarding device and the connectivity verification message is configured for transmittal from the forwarding device over the LSP to a destination node to verify a forwarding path associated with the path information received/after from the forwarding device); and referring now to the drawings, and first to FIG. 1, an example of a network that may implement embodiments described herein is shown. The embodiments operate in the context of a data communication network including multiple network elements. Some of the nodes in a network that employs the embodiments may be network devices such 
            forwarding the in-band control message in the second data message comprises embedding the control message in another data message and forwarding this other data message back to the source host computer (Nadeau, Figs. 3-5, and ¶ [0016]-[0017], “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and the “service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic “in-band control in a second data message”, Kancherla also teaches in ¶ [0052] that the router 630A which forwards the first data message indicated by data message 14 to service node 641A receives the forwarded the first data message and processing the primary service and service node 641B used as the secondary service node which are equivalent to “particular service in a set of services” Kavunder further teaches while forwarding the particular data message to a next hop service node to perform a next hop service in the set of services (Kavunder, ¶ [0012], “performing at least one accounting operation for an offered service; and identifying a next service element in the service chain specified in the subscriber context…, a specific next -hop service element based on the instructions in the subscriber context…The selected…,for steered services (set of services) based on the instructions in the subscriber context). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of selecting service flow router for a specific next-hop service element based on the instructions ([0032] and [0012]) of Kavunder into the teachings of Nadeau 
Regarding claim 20. Nadeau in view of Kancherla teaches the method of claim 1.
          Nadeau in view of Kancherla teaches about the forwarding plane but they do not explicitly teach wherein the control message is included in an encapsulating header of the data message that is sent through the forwarding plane.
           However, Kavunder teaches wherein the control message is included in an encapsulating header of the data message that is sent through the forwarding plane (Kavunder, ¶ [0060] that using proprietary headers to encapsulate the subscriber packet, where the proprietary header indicates either the next service to be chained on the receiving SFR-U or the prior service where the packet originated at the originating SFR-U or both and further Kavunder teaches in ¶ [0032] that the SFR-U programs its forwarding plane using the subscriber flow rules provided…).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique to return a message back to the subscriber service proxy and selecting a service flow router for a specific next-hop service element based on the instructions ([0032] and [0012]) of Kavunder into the teachings of Nadeau in view of Kancherla. One would have been motivated to do so since this method optimizing network resources for engendering acceptable device performance for subscribers. The method enables allowing a mobile gateway to assign IP addresses to distribute a load across different service flow router control user elements in a uniform manner.
Regarding claim 21. Nadeau in view of Kancherla teaches the method of claim 1.
           Nadeau in view of Kavunder teaches wherein the service node executes on the host computer, and the control message is included as service metadata of the second data message and is provided to a service insertion module that executes on the host computer (Nadeau, Figs. 3-5, and ¶ [0016]-[0017], “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and the “service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic “in-band control in a second data message”, and further Kavunder teaches in ¶ [0019], that “the framework of FIG. 1 can accommodate service insertion on a per-subscriber basis and provide service chaining on a per-subscriber basis e.g., based on service profiles”). 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of service insertion on a per-subscriber basis and provide service chaining on a per-subscriber basis ([0019]) of Kavunder into the teachings of Nadeau in view of Kancherla. One would have been motivated to do so in order to readily accommodate user equipment (UE)-to-UE traffic with appropriate service chaining in the correct order for each UE in each direction of the traffic flow and thus helps to improve the network system and quality of service in an efficient manner.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Kancherla further in view of Dain et al. (US. Pub. No. 2014/0046997 A1, hereinafter Dain). 
Regarding claim 14, Nadeau in view of Kancherla teaches the method of claim 1.
       Nadeau further teaches the in-band control message directs the source host computer to remove the particular service node from candidate service nodes for performing the particular service (Nadeau, Figs. 3-5, and ¶ [0016]-[0017], “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and the “service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic”)).
         Nadeau in view of Kancherla does not explicitly teach wherein determining comprises not receiving a response to a set of liveness detection messages sent by service proxy to the particular service node to ensure that the particular service node is continuing to operate.
        However, Dain from the same field of endeavor teaches about detection of failed nodes in a cluster of nodes in a proxy server wherein determining comprises not receiving a response to a set of liveness detection messages sent by service proxy to the particular service node to ensure that the particular service node is continuing to operate (Dain, ¶ [0091], “a full failover operation may be appropriate. If so, the distributed node service management may request one or more standby nodes to send an error notification…, initiate a failover operation such that a standby proxy server becomes the new master active node upon detecting various conditions…”(the standby proxy server become a service node to continue the operation of the failed node)). 

Regarding claim 15. Nadeau in view of Kancherla further in view of Dain teaches the method of claim 14.
        Nadeau further teaches wherein the control message directs the source host computer to remove the particular service node as a candidate service node for any data message flow (Nadeau, Figs. 3-5, and ¶ [0016]-[0017], “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and the “service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic”)).
Regarding claim 16. Nadeau in view of Kancherla further in view of Dain teaches the method of claim 14.
         Nadeau further teaches wherein the control message directs the source host computer to remove a service path that identifies the service nodes for the set of services and identifies the particular service node as service node to perform the particular service (Nadeau, Figs. 3-5, and ¶ [0018], [0016]-source to the destination”, “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6” and the “service provider network, and a plurality of customer networks connected via the core network…, customer networks connect to the core network via a forwarding device referred to as a provider edge (PE) router (PE nodes 14, 16). The core network further includes a plurality of interconnected forwarding devices (provider (P) nodes) 18, such as routers, bridges, gateways, and other connectivity devices operable for transport and switching message traffic”)).
Regarding claim 17. Nadeau in view of Kancherla further in view of Dain teaches the method of claim 14.
          Dain further teaches wherein at least a subset of the liveness detection messages are included as part of data messages forwarded by the service proxy to the particular service node in F115.0167order to have the particular service node perform the particular service on the forwarded data messages (Dain, ¶ [0091], “the distributed node service management may request one or more standby nodes to send an error notification (forward the error message) to a support center…, and initiate a failover operation such that a standby proxy server becomes the new master active node…,the master active node is able to communicate with the member node (at least subset of detected message is included to perform a communication) that encountered the error).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of detecting node failover and sending error notification ([0091]) of Dain into the teachings of Nadeau Kancherla. One would have been motivated to do so in order to effectively facilitate servicing and coordination of distributed computing system the forwarding message accordingly in an efficient manner. 
Regarding claim 18. Nadeau in view of Kancherla further in view of Dain teaches the method of claim 14.
         Dain further teaches wherein at least a subset of the liveness detection messages are sent from the service proxy to the particular service node upon expiration of a liveness timer (Dain, teaches in ¶ [0091] how the proxy server able to communicate with the member node that encountered the error  (subset of detected nodes) and further teaches in ¶ [0104]-[0105], “time out period may be set by a suitable timer or other timing process…” and “expiration of the time out period waiting for a response, the member node 612b of the cluster 610 determines that it is part of a cluster (cluster 610) and that its peer node”).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of setting a timer or other timing process for a response in the node error ([0104]-[0105]) of Dain into the teachings of Nadeau in view of Kancherla. One would have been motivated to do so in order to effectively send an error notification message within the specific time period. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Kancherla further in view of Dain and further in view of Patil et al. (US. Pub. No. 2020/0162318 A1, hereinafter Patil). 
Regarding claim 19, Nadeau in view of Kancherla further in view of Dain teaches the method of claim 14. 
           Nadeau further teaches wherein the service proxy and the particular service node execute on a host computer, the method further comprising: said central control plane the particular service node as a candidate service node that is used by other host computers (           Nadeau, ¶ [0020] and ¶ [0016]-[0017], “proxy 20, 22 is configured to allow direct injection of any type of packet into a forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16” and “a sequence of labels at every node along the path from the source to the destination”, “network device may be implemented on a general purpose network host machine such as a computer system or network device described below with respect to FIG. 6”).
              Kancherla further in view of Dain does not explicitly teach notifying a local control plane that the particular service node has failed, so that the LCP to notify a central control plane of this failure.  
       However, Patil from the same field of endeavor teaches about the LCP and central control plane wherein the service proxy and the particular service node execute on a host computer, the method further comprising: notifying a local control plane that the particular service node has failed, so that the LCP to notify a central control plane of this failure (Patil, ¶ [0056] and ¶ [0077], “the control plane integration can be achieved with the WLC(s) 508 notifying the fabric control plane node(s) 510 of joins,…, connectivity information about both wired and wireless endpoints in the network fabric 520” and “local control plane in a fabric site may only hold state relevant to endpoints that are connected to edge nodes within the local fabric site” (these teach how the control plane and the local control plane communicates to differentiate the nodes)).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using a local control plane and integration edge nodes within the local fabric site ([0056] and [0077]) of Patil into the teachings of Nadeau in view of Kancherla further in view of Dain. One would have been motivated to do so in order to effectively integrate the device in the cloud network, so that the local control plane can be independent of other fabric sites, thus enhancing the overall scalability of the network.
Response to Arguments
      First, the Applicant argues that the cited references do not disclose or suggest proxy that connects a service node to a forwarding plane and further indicates that nowhere does Nadeau describes proxies that connect service nodes to a forwarding plane. (Remarks, Pages 8-9).
      In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the applied prior art of record Nadeau expressly teaches the claimed limitation. As can be seen in Fig. 1, [Abstract], ¶ [0011], ¶ [0034] and Claim 1, Nadeau expressly teaches how the proxies elements 20 and 22 are used to perform and inject a connection between nodes such as origination and destination nodes which are equivalent to “service nodes” and further transmits a message or data from the forwarding device to a forwarding plane in order to exchange data or forward packet per data plane forwarding (as previously programmed) towards provider edge 50 and forwarding device and forwarding plane. This process indicates that the flow of messages between the nodes, service provider edge 50 and forwarding device and forwarding plane based on the established connectivity by proxies and therefore, the cited references disclose or suggest the claimed limitations.
    Second, the Applicant also argues that the cited references do not disclose a service node that performs a service on data messages. In rejecting this limitation, the Office Action cites to portions of Nadeau that describe a forwarding device, and appears to argue that the forwarding device is a service node. Office Action, page 4. A forwarding device is not a service node that performs service on a data message. The forwarding device is part of the device forwarding plane, and is not connected to the device forwarding plane by the proxy of Nadeau. Moreover, the forwarding device is not a service node separate from the forwarding plane. As discussed above, the claims recite a proxy that connects a service node to a forwarding plane. Thus, the service node is separate from the forwarding plane. As 
       In response to the above Applicant’s arguments, the Examiner respectfully disagrees. First, the instant claim limitation does not mention anything about the separation or the location of the forwarding plane and service node for the Examiner to consider that the infrastructure of the forwarding plane and the service nodes are in a separate location. Second, the forwarding plane device which can be router that controls the data (forwarding) plane and then the data plane forwards data (packets) through the router therefore, one of ordinary skill artesian can determine that the teachings of Nadeau forwarding device is not part of the device forwarding plane. However, the Examiner has introduced a new prior art of record Kancherla et al (US. Pub. No. 2019/0036819 A1) to clearly address currently amended limitation as can be seen in the above 103. Rejection).
          Furthermore, any remaining arguments are addressed by the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455



/DAVID R LAZARO/Primary Examiner, Art Unit 2455